TYSON, C. J.
The defendant was convicted of manslaughter for the killing of one Will Smith. Witnesses *2Fairley and Bramlett, neither of whom were shown to be experts, were permitted to testify against defendant’s objection that in their opinion the wound received by Smith in the stomach, made by a pistol ball fired by defendant caused his death. In this there was error. Only an expert could testify to the fatality of such a wound.
Reversed and remanded.
Dowdell, Andbiu'on, and McClellan, JJ., concur.